
	

114 HR 2628 IH: Tax Exemptions for American Medalists Act of 2015
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2628
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2015
			Mr. Farenthold (for himself and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude from gross income any prizes or awards won in
			 competition in the Olympic Games.
	
	
 1.Short titleThis Act may be cited as the Tax Exemptions for American Medalists Act of 2015 or the TEAM Act. 2.Olympic medals and USOC prize money excluded from gross income (a)In generalSection 74 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (d)Exception for Olympic medals and prizesGross income shall not include the value of any medal awarded in, or any prize money received from the United States Olympic Committee on account of, competition in the Olympic Games..
 (b)Effective dateThe amendment made by this section shall apply to prizes and awards received after December 31, 2014.
			
